 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     TIFFANY L. NOCON
 3   Assistant Federal Public Defender
     California Bar No. 301547
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Tiffany_Nocon@fd.org

 7   Attorney for Vincent S. Clardy

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:19-MJ-882-DJA

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           REPLY DEADLINE TO
13          v.
                                                           GOVERNMENT’S RESPONSE (ECF
14   VINCENT S. CLARDY,                                    NO. 4). TO MOTION
                                                           TO DISMISS (ECF NO. 3)
15                  Defendant.                             (First Request)
16
17
            IT IS STIPULATED AND AGREED, between Nicholas A. Trutanich, United States
18
     Attorney, and Rachel L. Kent, Special Assistant United States Attorney, counsel for the United
19
     States of America, and Rene L. Valladares, Federal Public Defender, and Tiffany L. Nocon,
20
     Assistant Federal Public Defender, counsel for Vincent S. Clardy, that the reply deadline to the
21
     Government’s Response (ECF No. 4) to Defendant’s Motion to Dismiss (ECF No. 3) scheduled
22
     for Monday, December 16, 2019, be vacated and set to Monday, December 23, 2019.
23
24
25
26
                Case 2:19-mj-00882-DJA Document 5 Filed 12/10/19 Page 2 of 3




 1              This Stipulation is entered into because:
 2              1.     The government filed its response on December 9, 2019. Mr. Clardy’s counsel
 3   needs additional time to prepare a reply.
 4              2.     Mr. Clardy is not incarcerated and does not object to the continuance.
 5              3.     The parties agree to the continuance.
 6              4.     The additional time requested is not sought for delay but to allow Mr. Clardy’s
 7   counsel time to prepare a reply.
 8              5.     Additionally, denial of this request for continuance could cause a miscarriage of
 9   justice.
10              This is the first request to continue the reply deadline.
11              DATED this 10th day of December 2019.
12
13    RENE L. VALLADARES                                    NCHOLAS A. TRUTANICH
      Federal Public Defender                               United States Attorney
14
15
      By /s/ Tiffany L. Nocon                               By /s/ Rachel L. Kent
16    TIFFANY L. NOCON                                      RACHEL L. KENT
      Assistant Federal Public Defender                     Special Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                            2
 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                        Case No. 2:19-MJ-882-DJA
 4                Plaintiff,                          ORDER
 5         v.
 6   VINCENT S. CLARDY,
 7                Defendant.
 8
                                            ORDER
 9
10         IT IS THEREFORE ORDERED that Mr. Clardy’s reply to the Government’s Response

11   (ECF No. 4) to Defendant’s Motion to Dismiss (ECF No. 3) due on Monday, December 16,

12   2019, be vacated and continued to Monday, December 23, 2019.

13         DATED this 12th         December
                      ____ day of ____________, 2019.

14
15                                            ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
